Public Utilities Commission, No. 11-5201-EL-RDR. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio.
Upon consideration of appellee/cross-appellant the Office of the Ohio Consumers’ Counsel’s motion for leave to file fourth merit brief under seal, it is ordered by the court that the motion is denied as moot. Pursuant to S.Ct.Prac.R. 3.02(B), the “confidential” version of the fourth merit brief filed on December 24, 2014, is exempt from public disclosure and shall be maintained under seal pending resolution of this appeal.